Citation Nr: 1020889	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-37 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision by which the RO, in 
part, denied entitlement to the benefits sought herein.

The Veteran appeared at a Travel Board hearing in January 
2008 before the undersigned.  A transcript of the hearing has 
been associated with the claims file. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss is not shown to be related to the Veteran's 
active duty service.

2.  Tinnitus is not shown to be related to the Veteran's 
active duty service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or as a result of active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).

2.  Tinnitus was not incurred in or as a result of active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in April 2007.  

The VCAA duty to notify was satisfied by way of a letters 
sent to the Veteran in April 2007 and May 2009 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has not obtained Social Security 
Administration (SSA) records although the evidence indicates 
that the Veteran is receiving SSA disability benefits.  These 
records need not be obtained in this instance because the 
Veteran has testified under oath that they relate to an 
orthopedic disability and would, therefore, not be relevant 
to the issues currently on appeal.  See Golz v. Shinseki, 590 
F.3d 1317 (Fed. Cir. 2010) (holding that SSA records need not 
be obtained if they are not relevant or potentially relevant 
to a claim).  The RO has obtained the service treatment 
records, service personnel records, and VA clinical records.  
The Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned acting 
Veterans Law Judge.  He was afforded a VA medical examination 
in June 2007.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Factual Background  

The service treatment records document no findings or 
complaints of hearing loss.  Indeed, all audiometric testing 
yielded results within normal limits.  On entry and 
separation, the Veteran's "PULHES" physical profile included 
hearing loss profiles of "H1", indicating a high level of 
medical fitness in the hearing arena.  See generally Hanson 
v. Derwinski, 1 Vet. App. 512, 514 (1991) (explaining the 
military medical profile system).  The Veteran himself 
expressly denied hearing loss on separation from service.  
Regarding tinnitus, there is no mention of it in the service 
records.

The service personnel records indicate that the Veteran was a 
personnel specialist.  He served in Vietnam for approximately 
one year.  While there, he acted within his clerical capacity 
for which he received glowing reviews.  An evaluation signed 
in May 1968 indicated that the Veteran was also assigned to 
the Defense Augmentee Force, which was responsible for 
perimeter defense during the Tet Offensive.  

In written statements as well as during his hearing, the 
Veteran commented on exposure to weaponry noise to include 
that of bombs and ammunition during his period in Vietnam.  
At the hearing in January 2010, the Veteran testified that he 
was not given hearing protection in service.  He stated that 
after service he worked around heavy machinery but used 
hearing protection given to him.  

In February 2007, the Veteran told a VA audiologist that he 
had been experiencing hearing loss and tinnitus since 1977.  
He also reported five years of civilian noise exposure to 
diesel engines and that he did not wear ear protection in the 
military or as a civilian.  

On June 2007 VA audiologic examination, the Veteran reported 
hearing loss as well as tinnitus and indicated that both 
hearing loss and tinnitus were present since service.  The 
Veteran provided details regarding service.  He spoke of his 
duties as a typist and clerk and recounted that during the 
Tet Offensive, he was part of perimeter patrol and had 
exposure to explosives going off in the distance.  As a 
civilian, he drove a diesel truck for a few years, but his 
primary occupation was as a carpenter.  The Veteran reported 
that he did not use hearing protection in service or as a 
civilian.  According to the Veteran, right-sided tinnitus was 
present since service.  Audiometric results were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
50
50
LEFT
10
35
40
35
45

Word recognition under the Maryland CNC Test was 96 percent 
on the right and 88 percent on the left.  

The examiner diagnosed sensorineural hearing loss of varying 
severity bilaterally.  The examiner opined that the Veteran's 
hearing loss and tinnitus were unrelated to service based on 
a review of the claims file and the fact that the service 
treatment records revealed normal hearing on both enlistment 
and separation.

Analysis

The Veteran suffers from hearing loss within the meaning of 
VA law and regulations.  38 C.F.R. § 3.385.  The record also 
contains a current diagnosis of tinnitus.  A present 
disability is a prerequisite to the granting of service 
connection.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology 
at the time the claim is filed in order for a veteran to be 
entitled to compensation).  In addition to a present 
disability, for service connection to be granted, the 
evidence must reflect a nexus between the currently shown 
disability and service.  38 C.F.R. § 3.303.

Although the Veteran now maintains that hearing loss and 
tinnitus have been present since service, the Board does not 
his assertions in this regard credible.  The service 
treatment records show that he denied hearing loss on 
separation from active service and those records also show 
findings of normal hearing on entry into service and upon 
separation.  Although he testified and has stated, that he 
had hearing loss and tinnitus since 1977, there is a lack of 
any apparent complaints of hearing loss or tinnitus for 
decades following service.  The lapse in time between service 
and the first diagnosis of hearing loss and tinnitus weighs 
against the Veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
The Veteran's credibility is also diminished by the fact that 
he has provided inconsistent statements regarding the use of 
hearing protection after service.  While in February 2007 and 
at the time of the June 2007 VA examination, he indicated 
that he had on the job noise exposure without hearing 
protection, he testified in January 2010 that he used hearing 
protection after service.  VA decision makers have discretion 
to accept or reject pieces of evidence provided that 
sufficient reasons and bases are set forth explaining such 
actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see 
also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The competent evidence of record reflects a reasoned VA 
medical opinion indicating that there is no nexus between the 
Veteran's current bilateral hearing loss and tinnitus and 
service.  This evidence provides a clear conclusion and a 
reasoned medical explanation, without resort to speculation 
and constitutes the most persuasive and competent evidence of 
record.  This evidence outweighs the testimony and statement 
of the Veteran.  Because the competent evidence is against 
the claim, service connection for hearing loss and tinnitus 
must be denied.  38 C.F.R. § 3.303.  The Board recognizes the 
Veteran's contentions regarding a link between his bilateral 
hearing loss and tinnitus and service.  The Board cannot rely 
on his assertions as to the etiology of the current hearing 
loss and tinnitus in this regard, as he is not shown to 
possess the type of specialized expertise necessary to make 
such a finding.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions); see also Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

In short, because the preponderance of the credible evidence 
is against the Veteran's claim, the evidence is not in 
relative equipoise, and the benefit of the doubt rule cannot 
be applied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra; Alemany, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Further development of the evidence is necessary before the 
Board can render a decision on the issue of entitlement to 
service connection for PTSD.

The Veteran served in Vietnam from July 1967 to July 1968.  
The service personnel records show  that during that time, he 
was stationed at Binh Thuy Air Base.  He was with the 632nd 
Combat Support Group (PACAF).  His primary duties were 
clerical in nature, but during the Tet Offensive, he was 
assigned to the Base Defense Augmentee Force, which was 
responsible for perimeter defense.  At that hearing, the 
Veteran also indicated that he was assigned to the 32nd 
Master Corp Group.  

The Veteran alleges that PTSD-inducing stressors occurred 
during his tour of duty in Vietnam.  These alleged stressors 
must be verified through appropriate channels.  He has 
submitted statements regarding the claimed stressors in May 
and June 2007 which are in the record.  He also testified 
regarding three alleged stressors and attempted to provide a 
more precise time frame for those incidents.  First, the 
Veteran alleges that he witnessed the killing a Vietnamese 
intruder into the air base in December 1967.  Second, he 
alleges that in February 1968, Gary Bruce Midkiff was killed 
at the entrance to the air base.  Third, he alleges that the 
air base received mortar fire during the Tet Offensive.  

In light of his testimony, the Board finds that further 
action is needed to attempt to verify the alleged stressors.  
The RO should prepare a summary of the claimed in-service 
stressors.  This summary and all associated documents, 
including copies of his service personnel records and any 
other relevant evidence should be sent to the U.S. Army and 
Joint Services Records Research Center (JSRRC).  The JSRRC 
should be requested to provide any information available 
which might corroborate the Veteran's alleged stressors and 
any other sources that may have pertinent information.

VA Vet Center records include a statement indicating that the 
Veteran was exposed to life-threatening experiences when in 
Vietnam and developed PTSD as a result.  The Veteran 
testified that he had received a diagnosis of PTSD and had 
continued to have ongoing treatment at the VA.  The most 
recent VA treatment records in the claims file are dated in 
June 2009.  The RO should obtain all recent VA treatment 
records related to PTSD and associate those records with the 
claims file. 

The RO should schedule a VA psychiatric examination for a 
diagnosis of all extant acquired psychiatric disorders, if 
any, and for an opinion regarding whether any such 
disabilities is related to service.  In the event that PTSD 
is diagnosed, the examiner should enumerate the stressors 
upon which that diagnosis is based.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.	Obtain all VA treatment records and Vet Center treatment 
record related to treatment for PTSD dated from June 
2009 to the present and associated those records with 
the claims file.  

2.	The RO should prepare a summary of the 
claimed in-service stressors.  This summary 
and all associated documents, including 
copies of his service personnel records and 
any other relevant evidence should be sent 
to the U.S. Army and Joint Services Records 
Research Center (JSRRC).  The JSRRC should 
be requested to provide any information 
available which might corroborate the 
Veteran's alleged stressors and any other 
sources that may have pertinent information.  
In the event that the stressors cannot be 
verified, documentation of efforts to verify 
the stressors should be associated with the 
claims file.

3.	After associating with the claims file all 
available records and/or responses received 
pursuant to the above- requested 
development, the RO should prepare a report 
detailing the nature of any specific in-
service stressful experience(s) deemed 
established by the record.  This report is 
then to be added to the Veteran's claims 
file.  If no claimed in-service stressful 
experience has been verified, then the RO 
should so state in its report.

4.	If and only if evidence corroborating the 
occurrence of any of the claimed in-service 
stressful experiences is received, schedule 
a VA psychiatric examination at an 
appropriate VA medical facility.

The Veteran's entire claims file, to include 
a complete copy of this REMAND, must be 
provided to the examiner, and the 
examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  In 
rendering a determination as to whether the 
diagnostic criteria for PTSD are met, the 
examiner is instructed that only a 
specifically corroborated in-service 
stressful event(s) may be considered for the 
purpose of determining whether exposure to 
such in-service event has resulted in PTSD.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify the 
specific stressor(s) underlying the 
diagnosis, and should comment upon the link 
between the current symptomatology and the 
Veteran's verified stressor(s).

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached.

5.	Then, readjudicate the issue of on appeal.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


